Citation Nr: 0124982	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for 
PTSD.

The record shows that in July 1995 the RO denied service 
connection for an acquired mental disorder.  The veteran's 
January 1999 claim includes a reasserted claim of entitlement 
to service connection for an acquired psychiatric disorder.  
Because the record does not show that the RO responded to the 
reasserted claim, the Board refers this matter to the RO for 
appropriate action.


REMAND

The veteran contends that the RO improperly denied her claim 
of entitlement to service connection for PTSD because she 
incurred the disorder during her noncombat service.  Review 
of the record discloses that additional RO action is required 
prior to further Board review of the veteran's claim.

During the course of this appeal, substantial changes in VA 
law affecting this matter redefine VA's duty to assist and to 
notify a claimant of information and evidence necessary to 
substantiate a claim for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The VCAA and regulations promulgated pursuant 
thereto also eliminate the concept of a well-grounded claim 
and require VA to make a reasonable effort to assist a 
veteran to obtain evidence necessary to substantiate a claim, 
which may include medical or other records and a medical 
examination or opinion.  Id; 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a).  The VCAA and accompanying regulations are 
applicable to all claims filed on or after the date of its 
enactment and to claims filed before the date of enactment 
but not finally adjudicated by that date.  VCAA at § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  REMAND 
of this case is required for compliance with VCAA notice and 
duty to assist provisions.  Specifically, current law and 
regulations require VA to expend additional effort to attempt 
to confirm the veteran's claimed stressors.

Although the record in this case includes a PTSD diagnosis, 
the record lacks required evidence corroborating the 
veteran's noncombat stressor claims.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  In a November 1999 written 
statement the veteran described nearly daily verbal abuse by 
her supervisor beginning in August 1989.  She further stated 
that the verbal abuse was so constant and severe that she 
sought mental health treatment at the base mental health 
clinic.  The veteran also claims to have initiated a 
successful harassment complaint identified as "Social 
Actions."  Service Medical Records (SMRs) include a November 
1991 diagnosis for a single major depressive episode of mild 
severity in partial remission, and a reference to a January 
1992 mental health clinic appointment.  However, the SMRs 
include no additional documentation of the mental health 
treatment provided to the veteran in service.  Neither does 
the record include documents pertaining to the veteran's 
harassment complaint.  Finally, the RO may be able to develop 
alternative sources which may provide credible secondary 
evidence of the veteran's in-service stressors including 
"buddy statements," letters, diary or journal entries, or 
other contemporaneous records of the alleged incidents.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO shall review the claims file 
and ensure full compliance with VCAA and 
regulatory notification and development 
procedures, especially those provided in 
sections 3 and 4 (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) and implementing regulations at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

2.  The RO shall attempt to obtain SMRs 
pertaining to the veteran's in-service 
mental health treatment and service 
personnel records of the "Social Actions" 
which she initiated for in-service 
harassment.

3.  The RO must ensure that the claims 
folder includes copies of all available 
relevant medical reports, including both 
private and VA records.

4.  The RO shall ask the veteran to help 
locate and obtain secondary evidence, if 
any, including but not limited to "buddy 
statements," letters, diary or journal 
entries, or other contemporaneous records 
of alleged stressor incidents.

5.  If and only if the RO is able to 
confirm one or more of the claimed 
stressors, the RO shall arrange for a VA 
psychiatric examination to determine 
whether the veteran has PTSD which, at 
least as likely as not, is attributable 
to a confirmed stressor.  The examining 
psychiatrist should review the claims 
file and conduct all indicated studies, 
report pertinent medical complaints, 
symptoms and clinical findings.  The 
veteran is advised that failure to report 
for a scheduled examination may have 
consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

6.  The RO shall ensure full completion 
of the aforementioned development.

If RO readjudication continues to deny the veteran's claim, 
the RO should issue a Supplemental Statement of the Case and 
provide the veteran and her representative with a reasonable 
time within which to respond.  The RO then should return the 
case to the Board for further review.  The purpose of this 
REMAND is to obtain additional development.  The Board 
intimates no opinion as to the merits of the case.  Although 
the veteran need not take further action until so notified by 
the RO, she may submit to the RO additional evidence and 
argument pertaining to this REMAND.  Kutscherousky v. West, 
12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



